Citation Nr: 0705631	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  03-17 977A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased original evaluation for post-
traumatic stress disorder (PTSD), rated as 10 percent 
disabling prior to April 12, 2005.

2.  Entitlement to an increased original evaluation for 
diabetes mellitus, rated as 20 percent disabling. 

3.  Entitlement to an increased original evaluation for 
bilateral hearing loss, rated as noncompensable prior to 
April 4, 2005 and 10 percent disabling from April 4, 2005.

4.  Entitlement to an increased original evaluation for 
tinnitus, rated as 10 percent disabling.

5.  Entitlement to an effective date earlier than April 4, 
2005 for the grant of service connection for tinnitus.




REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran served on active duty from May 1968 to May 1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi which denied the benefits sought on appeal.  

The veteran filed his original service connection claims for 
bilateral hearing loss and PTSD on September 22, 1998.  After 
granting service connection for both bilateral hearing loss 
and PTSD, the RO assigned separate ratings, or "staged" 
ratings for both disabilities.  For the PTSD claim, a 10 
percent rating was assigned from the date of the original 
claim (September 22, 1998) and a 100 percent rating was 
assigned from April 12, 2005.  For bilateral hearing loss 
claim, a noncompensable rating was assigned from the date of 
the original claim and a 10 percent rating was assigned from 
April 4, 2005.  

The veteran and his representative have appealed the ratings 
assigned for PTSD and bilateral hearing loss, essentially 
asserting that the veteran is entitled to higher ratings from 
the original date of the claim, or September 22, 1998.  
However, the veteran and his representative are not appealing 
the original effective date for the grant of service 
connection for either PTSD or hearing loss.  Therefore, the 
issues before the Board are as reflected on the first page of 
this decision.   



FINDINGS OF FACT

1.  Prior to April 12, 2005, the veteran's PTSD manifested 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), but was not productive of occupational 
and social impairment with reduced reliability and 
productivity.   

2.  The veteran's type II diabetes mellitus requires insulin 
and dietary restrictions, but does not require regulation of 
activities.

3.  Prior to April 4, 2005, the veteran manifested Level I 
hearing in both ears.

4.  From April 4, 2005, the veteran manifests Level III 
hearing in his right ear and Level IV hearing in his left 
ear.

5.  A 10 percent evaluation is the maximum authorized under 
Diagnostic Code 6260 for tinnitus.

6.  An informal claim for service connection for tinnitus was 
received on August 30, 2002.  





CONCLUSIONS OF LAW

1.  The criteria for a rating of 30 percent from September 
22, 1998 to April 11, 2005 have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.125-4.130, Diagnostic Code 9411 (2006).

2.  The criteria for an initial rating in excess of 20 
percent for diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 4.1-4.14, 
4.119, Diagnostic Code 7913 (2006).

3.  The criteria for a compensable rating for bilateral 
hearing loss prior to April 4, 2005 have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2006).

4.  The criteria for a rating in excess of 10 percent for 
bilateral hearing loss from April 4, 2005 have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2006).

5.  There is no legal basis for the assignment of a rating in 
excess of 10 percent for tinnitus.  38 U.S.C.A. §1155 (West 
2002); 38 C.F.R. §4.87, Diagnostic Code 6260 (2006); Smith v. 
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

6.  The requirements for an effective date of August 30, 2002 
for the grant of service connection and the assignment of a 
10 percent evaluation for tinnitus have been met.  38 
U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2002); 38 
C.F.R. §§ 3.102, 3.151, 3.155, 3.159, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the veteran, and in a response from the veteran dated in 
April 2006, the veteran indicated that he had no other 
information or evidence to submit to substantiate his claims 
and requested that his claims be decided as soon as possible.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have provided evidence 
that the veteran has been receiving disability benefits from 
the Social Security Administration (SSA), effective 1994, 
with accompanying vocational evaluation reports and 
employment records.  There is no indication that other 
Federal department or agency records exist that should be 
requested.  Records from non-VA medical sources have also 
been obtained.  There is no indication from the veteran or 
his representative that any pertinent evidence was not 
received, which is obtainable.  

The veteran and his representative have been kept appraised 
of the RO's actions in this case by way of the Statements of 
the Case and Supplemental Statements of the Case, and been 
informed of the evidence considered, the pertinent laws and 
regulations and a rationale for the decision reached in 
denying the claims.  The veteran and his representative have 
not made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide this 
appeal, and have not argued that any error or deficiency in 
the accomplishment of the duty to notify and duty to assist 
has prejudiced him in the adjudication of the issues decided.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the veteran's appeal.  

The veteran essentially contends that the initial ratings 
assigned for his PTSD, bilateral hearing loss, diabetes 
mellitus, and tinnitus do not accurately reflect the severity 
of those disabilities.  Disability evaluations are determined 
by evaluating the extent to which a veteran's service-
connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, 
including employment, by comparing the symptomatology with 
the criteria set forth in the Schedule for Rating 
Disabilities.  The percentage ratings represent, as far as 
can practicably be determined, the average impairment in 
earning capacity resulting from such diseases and injuries 
and the residual conditions in civilian life.  Generally, the 
degree of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity to 
the several grades of disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the 
various disabilities and the criteria for specific ratings.  
If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3.

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994). However, at the time of an initial 
rating, as is the situation in this case separate ratings can 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

PTSD

By way of history, the veteran filed for service connection 
for PTSD on September 22, 1998.  In an April 2002 decision, 
the RO granted service connection for PTSD and assigned a 10 
percent rating under Diagnostic Code 9411, effective 
September 22, 1998.  In a May 2005 decision, the RO increased 
the veteran's assigned rating to 100 percent, effective April 
12, 2005.  The veteran is claiming that he is entitled to a 
rating in excess of 10 percent prior to April 12, 2005. 

PTSD is rated under the "General Rating Formula for Mental 
Disorders," Diagnostic Code 9411.  38 C.F.R. § 4.130.  A 10 
percent rating is warranted for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  

A 30 percent rating is warranted for occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, and recent events). 

A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411.

The symptoms listed in VA's general rating formula for mental 
disorders are not intended to constitute an exhaustive list, 
but rather are to serve as examples of the type and degree of 
the symptoms, or their effects, that would justify a 
particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

When evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered.  In addition, the 
evaluation must be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Further, when 
evaluating the level of disability from a mental disorder, 
the extent of social impairment is considered, but the rating 
cannot be assigned solely the basis of social impairment.  
38 C.F.R. § 4.126.  

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in 
a hypothetical continuum of mental health-illness."  
Diagnostic and Statistical Manual of Mental Disorders, 
American Psychiatric Association (1994) (DSM-IV), p.32; 38 
C.F.R. §§ 4.125(a), 4.130.  GAF scores ranging from 51-60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  GAF 
scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score ranging from 31-40 is defined as 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood, (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school).  Id.

The veteran and his representative essentially assert that 
evidence prior to the veteran filing service connection in 
September 1998 warrants entitlement to a higher rating for 
his PTSD prior to April 12, 2005.  Specifically, numerous 
medical records dated between 1992 and 1999 were submitted in 
support of his claim,   
along with records from employers and vocational reports.  
The evidence shows that the veteran received treatment at VA 
in 1992 for depression.  In a VA treatment record dated in 
November 1994, the veteran complained of elevated work-
related stress.  The veteran was hospitalized in December 
1994 for homicidal ideations.  The Admission History and 
Physical Summary report dated in December 1994 indicated that 
the veteran reported thoughts of shooting supervisors at 
work.  He denied any prior aggressive behavior, except on one 
occasion when he kicked his wife with both feet.  This was in 
response to his wife harassing him about AIDS, according to 
the veteran.  The veteran described himself to the physician 
as a transsexual.  A diagnosis of adjustment disorder with 
disturbance of mood and conduct was given.   

The veteran was hospitalized for one day in March 1996 for 
suicidal ideation.  The veteran was on hormone therapy 
because of his desire to become a woman.  He visited the 
emergency room stating the he did not want to be a 
transsexual anymore and just wanted to kill himself.  He 
threatened to slash his wrist.  As a result, he was admitted 
for hospitalization.  During an evaluation later that day, 
the veteran denied being suicidal at the time of his 
admission.  According to the physician, it was obvious that 
his suicidal claims he made in the emergency room were a 
confabulation or more directly, a malingering attempt.   

The veteran was hospitalized from September 26, 1996 through 
October 4, 1996 for suicidal ideations.  The diagnosis was 
adjustment disorder, rule out major depression, organic mood 
disorder, and gender identity disorder.  The veteran 
underwent psychotherapy at VA in November 1996 for 
depression, sexual identity crisis, and post-childhood 
trauma.  

VA mental health treatment records from January 1997 through 
July 1997 noted that the veteran complained of rage at his 
estranged new wife.  In a January 1997 VA clinical report, he 
claimed that his wife was hiding from him, but that he also 
was staying away because he was afraid he would hurt someone.  
He also reported receiving his social security back payments.  
In a January 1997 Report of Contact to VA, the veteran 
informed one of his daughters that he was going to kill 
himself and threatened her as well.  The veteran was later 
sent to the hospital as he had cut his penis, according to 
the Report of Contact.  However, in a February 1997 Report of 
Contact, only three days after the January 1997 Report of 
Contact, the veteran denied any intent to commit suicide, 
explaining that he told his daughter he "might" commit 
suicide, but in reality had no intention to do so.  He also 
denied cutting his penis.  

A July 1997 VA treatment record noted no psychiatric symptoms 
other than depression.  The veteran was pleasant, 
cooperative, attentive, and not easily distracted during the 
evaluation.  Facial expression was normal, behavior was 
normal, affect appropriate; however, mood was reported as 
irritable, sometimes depressed, and congruent.  Thought 
processes and content were normal.  The veteran denied 
suicidal or homicidal ideations.  Judgment and insight were 
good.  The diagnosis was depression.  

Upon review, a higher rating prior to April 12, 2005 is not 
warranted based upon the treatment for homicidal or suicidal 
ideations received during the veteran's three 
hospitalizations and subsequent therapy in the 1990s.  First, 
the above medical evidence failed to show that the veteran's 
suicidal and homicidal ideations were chronic symptoms.  
While medical records in 1994 and 1996 noted suicidal and 
homicidal ideations, these ideations were no longer present 
at the time of the July 1997 VA evaluation.  Moreover, 
medical records during the claims period from September 28, 
1998 through April 12, 2005 do not show any complaints of 
suicidal ideation.  There was one complaint of homicidal 
ideation in a May 2004 VA evaluation report; however this 
isolated occurrence was also noted to be at that time the 
veteran's house burned down.  The veteran did not report 
having homicidal thoughts against any particular person or 
expressed any plan to act on such ideation.  No additional 
homicidal ideations were noted after May 2004 and before 
April 12, 2005.  Moreover, less than two months later, a July 
2004 VA clinical note indicated that the veteran participated 
in a bingo event in public, without any incident or 
inappropriate behavior shown.  

Second, whether the veteran's symptomatology included 
suicidal and homicidal ideations from 1994 through 1997 
appears to be in question.  As noted above, the March 1996 
hospital note indicated that the veteran's suicidal claims 
made in the emergency room earlier in the day were a 
confabulation or more directly, a malingering attempt.  In 
addition, in a psychiatric evaluation for purposes of 
determining child visitation rights dated in August 1997, the 
veteran entirely denied having had prior homicidal ideations.  
The veteran stated that he would rather have been suicidal 
than homicidal.  He stated that the threats had always been 
made as he had come in for help, and he had never really 
received that help because of physicians' tendencies to 
overreact to his statements.  According to the physician, the 
veteran has never really appeared psychotic in any way and 
even while making the threats historically, the veteran 
denied that he was threatening people.  The physician 
indicated that it was entirely possible that much of his 
symptomatology was a rather dramatic plea for help or 
attention.  

Although not supporting a finding of chronic symptoms of 
suicidal or homicidal ideation, the evidence dated prior to 
when the veteran filed his service connection claim for PTSD 
does show is that the veteran has chronic symptoms of 
depression, anxiety, and mood disturbances.  Depression was 
noted in the November 1992 VA medical record, and work-
related anxiety was noted in the November 1994 VA medical 
record.  Treatment records from January 1997 through July 
1997 continual note clinical findings of depression.  As 
noted above, the July 1997 VA physician indicated that mood 
was reported as irritable, sometimes depressed, and 
congruent.  Employment records from prior to 1998 also 
support clinical findings of depression, anxiety, and mood 
disturbances.  A prior employer described in an October 1996 
report that the veteran complained often, would get stressed 
out, and take medical leave.  According to the employer, the 
veteran's performance declined when stressed, he was 
argumentative, and would occasionally become defensive.  An 
April 1991 memorandum from another employer also noted that 
the veteran complained that his work stressed him out.   

Symptoms of depression, anxiety, and mood disturbances are 
also demonstrated during the claim period to April 12, 2005.  
VA examination reports dated in May 1999 and September 2003 
both noted clinical findings of depressed affect and mood on 
evaluation.  The May 1999 VA physician reported the veteran's 
mood as being depressed and anxious.  Both VA examination 
reports noted that the veteran reported poor sleeping 
patterns and expressed difficulty falling and staying asleep.  
Clinical evaluation also revealed recurrent nightmares, which 
contributed to his sleeping difficulties.  

In addition, the veteran's sister submitted a written 
statement dated in December 2003, indicating that she 
essentially observed the veteran having bouts with 
depression, anger, and moodiness.  She described his moods 
swings as ranging from one end of the spectrum to the other, 
resulting in being very antisocial to then being extremely 
friendly.  

Based upon the above, the Board finds that the evidence of 
record most closely approximates the criteria for a 30 
percent rating for PTSD from September 22, 1998 to April 11, 
2005.

While the Board finds that a 30 percent evaluation is 
warranted, the preponderance of the evidence is against 
entitlement to a 50 percent schedular rating.  The evidence 
of record does not show chronic symptoms of flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; or impaired abstract 
thinking.  

VA examination reports dated in May 1999 and September 2003 
indicated that the veteran had slow, but otherwise normal 
speech, insight and judgment were intact, the veteran was 
able to understand complex commands, and memory appeared 
normal on testing.  Although his affect was depressed, it was 
not found to be flattened.  VA clinical evaluation dated in 
August 2001 noted normal speech, mood euthrymic with 
congruent affect, insight and judgment fair, attention and 
concentration intact, and no agitation or retardation 
noticed.  VA clinical evaluations in June 2004 and February 
2005 noted that speech, orientation, affect, thoughts, 
abstract thinking, perception, memory and judgment/insight 
were all normal on examination.  Paranoid ideation and 
impaired abstract thinking were noted on only one VA clinical 
evaluation in May 2004.   

While the record shows prior complaints of hallucinations to 
the May 1999 and September 2003 VA examiners, there was no 
evidence of hallucinations in any of the VA treatment 
records, or hospital reports from the 1990s.  This is the 
only symptom under the 100 percent criteria noted in the 
record prior to April 12, 2005.  

In addition, despite having difficulties, the veteran does 
exhibit the ability to establish and maintain effective 
social and work relationships.  The veteran testified in June 
2006 that he had a real close relationship with his youngest 
daughter.   Despite prior statements from the veteran that he 
prefers to live in isolation, VA clinical records as recent 
as December 2004 noted that the veteran was enjoying living 
in a motel after his house burned down, even though it is 
expensive.  For recreation and social interaction, the 
veteran plays bingo.  According to a July 2004 VA clinical 
record, the veteran displayed good sportsmanship and 
excitement during a Sunday evening bingo game.  The veteran 
was very appreciative and showed appropriate behavior 
throughout the activity.  The Board recognizes that the 
veteran is unemployed and has been receiving disability 
compensation from SSA, effective in 1994.  However, there is 
no medical determination showing that the veteran was having 
difficulty working solely due to his PTSD symptoms from 
September 22, 1998 through April 11, 2005.  

The GAF scores assigned by the physicians during the claims 
period ranged from 30 to 60, exhibiting mild-moderate to 
serious symptoms.  Although the May 1999 VA examination 
report assigned a GAF of 30, VA treatment reports and the 
September 2003 VA examination report consistently assigned 
GAF scores from 50 to 55, which is overall consistent with a 
30 percent rating.  Based upon the above, the Board concludes 
that the veteran's PTSD does not meet the criteria for a 50 
percent or higher schedular evaluation prior to April 12, 
2005 under Diagnostic Code 9411.  38 C.F.R. § 4.7.

Diabetes Mellitus

A decision dated in April 2002 granted service connection for 
diabetes mellitus and assigned a 20 percent evaluation under 
Diagnostic Code 7913.  Under that Diagnostic Code, a 20 
percent rating is warranted for diabetes mellitus requiring 
insulin and restricted diet, or requiring oral hypoglycemic 
agent and restricted diet.  A 40 percent rating is assigned 
for diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities.  38 C.F.R. § 4.119, Diagnostic Code 
7913.

In the present case, the evidence, including a VA examination 
report of November 2002 and VA treatment records, and the 
veteran's testimony in June 2006, clearly reflects that the 
veteran takes insulin for his diabetes and that he follows a 
restricted diet in an effort to manage his diabetes.  
However, the evidence does not demonstrate that the veteran's 
diabetes has required regulation of activities.  In this 
regard, a May 2001 VA clinical record notes that the veteran 
reported walking 8 to 10 miles a day.  The VA physician 
indicates that exercising is good for the veteran.  Moreover, 
the veteran did not testify or otherwise indicate that his 
diabetes has required regulation of activities.  The veteran 
reported generalized fatigue and malaise because of his 
diabetes to the November 2002 VA examiner; however, no 
exercise restrictions were recommended.  

Based upon this evidence, the veteran does not meet the 
criteria for a 40 percent rating under 38 C.F.R. § 4.119, 
Diagnostic Code 7913.  Accordingly, entitlement to an initial 
evaluation in excess of 20 percent for diabetes mellitus is 
not established.

Bilateral Hearing Loss

By way of history, the RO granted service connection for 
bilateral hearing loss was granted in a May 2005 decision.  
At that time, the RO assigned a noncompensable rating prior 
to April 4, 2005, and a 10 percent rating from April 4, 2005.

In evaluating service-connected hearing loss, disability 
ratings are derived from mechanical application of the rating 
schedule to numeric designations assigned after audiometric 
evaluations are performed.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  Evaluations of bilateral hearing loss range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity, as measured by a controlled 
speech discrimination test (Maryland CNC) and the average 
hearing threshold, as measured by puretone audiometric tests 
at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  
The rating schedule establishes 11 auditory acuity levels 
designated from Level I, for essentially normal hearing 
acuity, through level XI for profound deafness.  An 
examination for hearing impairment for VA purposes must be 
conducted by a State-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test. Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a).

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination), set forth below, is used to determine 
a Roman numeral designation (I through XI) for hearing 
impairment based on a combination of the percent of speech 
discrimination (horizontal rows) and the puretone threshold 
average (vertical columns).  The Roman numeral designation is 
located at the point where the percentage of speech 
discrimination and puretone average intersect.  38 C.F.R. § 
4.85(b).  The puretone threshold average is the sum of the 
puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, 
divided by 4.  This average is used in all cases to determine 
the Roman numeral designation for hearing impairment.  38 
C.F.R. § 4.85(d).  

Prior to April 4, 2005 

The claims folder includes a March 2000 audiological 
evaluation.  However, this examination was not performed 
using a controlled speech discrimination test (Maryland CNC) 
and a puretone audiometry test and therefore, cannot be used 
for determining hearing loss for VA compensation purposes.  
38 C.F.R. § 4.85.  While private and outpatient treatment 
records may contain references to the veteran's bilateral 
hearing loss, none of those records contain an audiological 
examination with the clinical findings necessary to evaluate 
the severity of the veteran's disability.  The only evidence 
for consideration in determining the appropriate rating for 
the veteran's disability prior to April 4, 2005 is a July 
2003 VA audiological report

On the authorized audiological evaluation in July 2003, pure 
tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
20
20
35
30
26
LEFT
20
25
35
40
32

Speech audiometry revealed speech recognition ability of 96 
percent in both ears.  The diagnosis following the 
examination was mild to moderately severe bilateral 
sensorineural hearing loss.

The results of the July 2003 VA examination indicate that the 
average decibel loss was 26 for the right ear and that speech 
discrimination for that ear was 96 percent. This corresponds 
to Level I hearing in the right ear under Table VI.  For the 
left ear, the average decibel loss was 30 decibels and the 
speech discrimination score was 96 percent.  This translates 
into Level I for the left ear under Table VI.  When those 
values are plotted on Table VII, a noncompensable rating for 
the veteran's bilateral hearing loss is accurate and 
appropriate.

From April 4, 2005

The only evidence for consideration in determining the 
appropriate evaluation for the veteran's disability is the 
report of the April 4, 2005 VA examination.

On the authorized audiological evaluation on April 4, 2005, 
pure tone thresholds, in decibels, were as follows:







HERTZ



1000
2000
3000
4000
AVG
RIGHT
20
20
35
40
26
LEFT
20
25
35
45
31

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and of 72 in the left ear.  The 
diagnosis following the examination was moderately severe 
bilateral sensorineural hearing loss.

The results of the April 2005 VA examination indicate that 
the average decibel loss was 26 for the right ear and that 
speech discrimination for that ear was 76 percent. This 
corresponds to Level III hearing in the right ear under Table 
VI.  For the left ear, the average decibel loss was 31 
decibels and the speech discrimination score was 72 percent.  
This translates into Level IV for the left ear under Table 
VI.  When those values are plotted on Table VII, it is 
apparent that the currently assigned 10 percent evaluation 
from April 4, 2005 for the veteran's bilateral hearing loss 
is accurate and appropriate.

Tinnitus

In a May 2005 decision, service connection for tinnitus was 
granted with an evaluation of 10 percent assigned, effective 
April 4, 2005.  The veteran is asserting both that he is 
entitled to a higher initial rating for tinnitus and that his 
10 percent rating should be effective earlier than April 4, 
2005. 

For the claim for a higher initial rating for tinnitus, the 
veteran's service-connected tinnitus has been assigned the 
maximum schedular rating available for tinnitus 
under38 C.F.R. § 4.87, Diagnostic Code 6260.  In addition, 
there is no legal basis upon which to award separate 
schedular evaluations for tinnitus in each ear.  Therefore, 
the veteran's appeal must be denied.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).

With regard to the earlier effective date claim, VA laws and 
regulations provide that unless specifically provided 
otherwise, the effective date of an award based on an 
original claim for service connection or a claim reopened 
after final adjudication "shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a).  
In addition, unless a claim for VA benefits is received 
within one year of separation from service, the effective 
date of the claim will be the later of the date of receipt of 
claim and the date entitlement arose.  38 C.F.R. § 
3.400(b)(ii)(B).

In this case, the May 2005 decision that granted service 
connection for tinnitus, effective April 4, 2005, was based 
upon the findings from the April  4, 2005 VA physician that 
the veteran's tinnitus was at least as likely as not related 
to acoustic trauma suffered while he was in service.  The 
April 2005 and July 2003 VA audiological reports noted 
subjective complaints of tinnitus since the 1980s, and a June 
2000 VA medical record noted complaints of tinnitus.  
However, it does not appear that the veteran filed a claim 
for service connection for tinnitus until August 2002.

While the May 2005 decision indicated that the veteran had 
not specifically claimed service connecting for tinnitus, the 
record reflects that the veteran submitted a statement on a 
VA form 9 (Appeal to Board of Veterans Appeals) that was 
received on August 30, 2002.  In that statement the veteran 
reported that he experienced "ringing in my ears all the 
time."  The Board construes this statement as an informal 
claim for service connection for tinnitus.  Since the 
evidence demonstrates that the veteran has tinnitus that is 
related to service, and he filed a claim for service 
connection for that disability on August 30, 2002, the 
effective date for the grant of service connection and for 
the assignment of a 10 percent evaluation is the date of the 
informal claim.  


ORDER

Subject to the laws and regulations governing the award of 
monetary benefits, a rating of 30 percent for PTSD prior to 
April 12, 2005 is granted.

An initial rating in excess of 20 percent for diabetes 
mellitus is denied.  

A compensable rating for bilateral hearing loss prior to 
April 4, 2005 is denied.

A rating in excess of 10 percent for bilateral hearing loss 
from April 4, 2005 is denied. 

An initial rating in excess of 10 percent for tinnitus is 
denied.

An effective date of August 30, 2002 for the grant of service 
connection and a10 percent evaluation for tinnitus is 
granted.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


